                                                                                   FILED IN THE
                                                                               U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF WASHINGTON



                                                                          Jan 27, 2020
 1                                                                            SEAN F. MCAVOY, CLERK


 2
 3                               UNITED STATES DISTRICT COURT

 4                             EASTERN DISTRICT OF WASHINGTON

 5   UNITED STATES OF AMERICA,
                                                         No.   2:20-CR-0003-WFN-1
 6                                Plaintiff,
                                                         PROTECTIVE ORDER
 7           -vs-
 8   COREY MARTIN CONTRERAS,
 9                                Defendant.
10
11           Pending before the Court is the Government's Unopposed Motion for Protective
12   Order. ECF No. 29. The Court has reviewed the file and Motion and is fully informed.
13   Accordingly,
14           IT IS ORDERED that:
15           1. The Government's Unopposed Motion for Protective Order, filed January 23,
16   2020, ECF No. 29, is GRANTED.
17           2. The privacy protection measures mandated by 18 U.S.C. § 3509(d), when a case
18   involves a person under the age of eighteen years who is alleged to be a victim of a crime of
19   sexual exploitation, or a witness to a crime committed against another person, apply to this
20   case.
21           3. All persons acting in this case in a capacity described in 18 U.S.C. §
22   3509(d)(1)(B), shall follow and abide by the privacy protections of 18 U.S.C. § 3509(d)(1)
23   and (2) as follows:
24           (1)    Confidentiality of information.
25                  (A)    A person acting in a capacity described in subparagraph (B) in
26                         connection with a criminal proceeding shall–
                           (i) keep all documents that disclose the name or any other information
27
                           concerning a child in a secure place to which no person who does not
28                         have reason to know their contents has access; and


     ORDER - 1
 1                        (ii) disclose documents described in clause (i) or the information in
                          them that concerns a child only to persons who, by reason of their
 2                        participation in the proceeding, have reason to know such information.
 3                  (B)   Subparagraph (A) applies to–
 4                        (i) all employees of the Government connected with the case, including
 5                        employees of the Department of Justice, any law enforcement agency
                          involved in the case, and any person hired by the Government to
 6                        provide assistance in the proceeding;
 7                        (ii) employees of the court;
 8                        (iii) the defendant and employees of the defendant, including the
 9                        attorney for the defendant and persons hired by the defendant or the
                          attorney for the defendant to provide assistance in the proceeding; and
10
                          (iv) members of the jury.
11
           (2)      Filing under seal. All papers to be filed in court that disclose the name of or
12                  any other information concerning a child shall be filed under seal without
13                  necessity of obtaining a court order. The person who makes the filing shall
                    submit to the clerk of the court–
14
                    (A)   The complete paper to be kept under seal; and
15
                    (B)   The paper with the portions of it that disclose the name of or other
16
                          information concerning a child redacted, to be placed in the public
17                        record.
18         4. The privacy protections described above will apply to the name and any other
19   identifying information concerning the victims of the offenses prosecuted in Arizona v.
20   Corey Contreras, Pinal County Superior Court Case No. CR200401273.
21         5. Counsel shall remind all persons providing assistance on this case of these
22   obligations.
23         6. Any alleged victim of Arizona v. Corey Contreras, Pinal County Superior Court
24   Case No. CR200401273, will be referred to either by initials or a pseudonym, whichever is
25   agreed upon by counsel for the Government and the Defendant. Counsel shall be consistent
26   in their use of the identifier selected. The parties shall prepare their witnesses and instruct
27   them to refer to the alleged victims only by using the agreed pseudonyms (e.g., "Jane Doe 1",
28   "Jane Doe 2" etc.), rather than their names, in opening statements and in closing arguments.



     ORDER - 2
 1              7. All personal information relating to any victim described above shall be precluded
 2   from public disclosure.
 3              8. The Government's Motion to Expedite, filed January 23, 2020, ECF No. 30, is
 4   GRANTED.
 5              The District Court Executive is directed to file this Order and provide copies to
 6   counsel.
 7              DATED this 27th day of January, 2020.
 8
 9
10                                                     WM. FREMMING NIELSEN
     01-24-20                                   SENIOR UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER - 3
